Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-12-00666-CR

                           Reynaldo Roberto ESPARZA a/k/a “El Peine,”
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the 341st Judicial District Court, Webb County, Texas
                                Trial Court No. 2005-CRN-166-D3
                         Honorable Elma T. Salinas Ender, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Sandee Bryan Marion, Justice

Delivered and Filed: December 5, 2012

DISMISSED FOR LACK OF JURISDICTION

           On October 12, 2012, appellant filed a notice of appeal in trial court cause number

2005CRN000166-D3. This court, however, previously affirmed appellant’s conviction in that

trial court cause number. See Esparza v. State, No. 04-08-00039-CR, 2009 WL 89697 (Tex.

App.—San Antonio Jan. 14, 2009, no pet.). Although the Texas Court of Criminal Appeals

granted appellant’s post-conviction application for writ of habeas corpus, the relief granted only

permitted appellant to file an out-of-time petition for discretionary review of this court’s

judgment in our cause number 04-08-00039-CR. See Ex parte Esparza, No. AP-76839, 2012
                                                                                    04-12-00666-CR


WL 3996425 (Tex. Crim. App. Sept. 12, 2012). The Court did not grant appellant permission to

file a new appeal. See id.

       On October 24, 2012, this court ordered appellant to show cause in writing why this

appeal should not be dismissed for lack of jurisdiction. On November 21, 2012, appellant’s

attorney filed a letter stating appellant does not intend to file a response to this court’s order.

Therefore, this appeal is dismissed for lack of jurisdiction.

                                                       PER CURIAM

DO NOT PUBLISH




                                                 -2-